320 S.W.2d 670 (1959)
Erwin BROWN, Appellant,
v.
STATE of Texas, Appellee.
No. 30272.
Court of Criminal Appeals of Texas.
February 11, 1959.
James B. Turner, W. E. Martin, Houston, for appellant.
Dan Walton, Dist. Atty., Thomas D. White and David A. Gibson, Asst. Dist. Attys., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
Appellant was convicted under Art. 527, Vernon's Ann.P.C., of the offense of engaging in the showing and exhibition of lewd and lascivious motion pictures entitled "Eiffel" and his punishment assessed at 45 days in jail and a fine of $500.
The sufficiency of the evidence in the record before this court to sustain the conviction is challenged.
The statement of facts fails to contain any evidence showing that the motion pictures entitled "Eiffel," on which the state relies for a conviction, were lewd and lascivious. The testimony reveals that said pictures were shown to the jury during the trial. However, none of the pictures are brought forward in the record and there is no testimony describing what they showed or portrayed.
The evidence is insufficient to support the conviction. Campbell v. State, 164 Tex.Cr. R. 172, 297 S.W.2d 847.
The judgment is reversed and the cause is remanded.
Opinion approved by the Court.